Direction of the verdict for the defendant in a suit by a tenant of realty against the agent of the owner thereof was not error. STEPHENS, P. J., dissents.
      DECIDED DECEMBER 4, 1942. REHEARING DENIED DECEMBER 18, 1942.
In an action by a tenant against a real-estate company as landlord, to recover damages resulting from alleged defects in rented premises, where it positively appears from the testimony of the tenant herself that the company was only the agent for somebody else, and that it did not purport to be renting it to her for itself, but for another, and where rent receipts were signed by the company "as agents for the owner," the first of which showed the owner to be one other than the company and where there is no other evidence authorizing a finding by a jury that the real-estate company entered into a rental contract with the tenant as landlord and in its own name, a verdict for the real-estate company was demanded, even though the tenant was not informed as to the ownership of the property rented, either voluntarily or in response to request for the information (which was not made). It was not error to direct a verdict for the defendant and to overrule the plaintiff's motion for new trial.
Judgment affirmed. Sutton, J., concurs.